Stern, J.,
concurring. R. C. 3501.07 which provides for the issuance of a writ of mandamus seeking the appointment of recommended electors to boards of elections does not come within the purview of the issuance of such extraordinary writs as found in Section 2(B), Article IV of the Ohio Constitution and in R. C. 2731.01 et seq.
In enacting the Ohio Election Code (R. C. Title XXXV) the General Assembly granted to the boards of elections and the Secretary of State quasi-judicial authority to determine certain matters presented to them for consideration. In many of the statutes where such decisions are authorized no statutory right of review is provided. The reason for this lack of a review procedure is that all the procedures pertaining to elections must conform to certain time schedules, so that elections may proceed without interruption on designated election dates. In fact, in many of these statutes the General Assembly has prescribed that such decisions are final. (See, e. g., R. C. 3513.-262.) An analysis of R. C. 3501.07 reveals that the General Assembly in providing for the appointment of recommended electors to boards of elections recognized that such decisions should be finalized as quickly as possible, so that *165the work of the board may not be impeded, and that there be four members of the board acting in their official capacity at all times.
In setting the tenure of office for board members provision is made for four year appointments (E. C. 3501.06). No provision is made that a member’s term of office continues until his successor is appointed and qualified.
E. C. 3501.07 does not provide for appeal to a judicial tribunal from an order issued by the Secretary of State relative to the rejection for appointment of a recommended elector. The statute does authorize the party committee to “apply for a writ of mandamus to the Supreme Court to compel the Secretary of State to appoint the elector so recommended.” The Secretary of State is granted some discretionary powers under this statute to appoint or to reject recommended electors. The issue before this court is whether the Secretary of State abused his discretion in rejecting such recommendations. The party committee has the burden of proof in attempting to establish its claim.
In other instances wherein a writ of mandamus is sought to control the discretion of a public officer, such requests for a writ have been properly denied. Writs may be employed to command a public officer to act upon a request but never to determine his decision. In the case before us the General Assembly has directed that mandamus be used to attack the decision of the Secretary of State.
I
In case No. 74-145 (Lucas County) it is abundantly clear that the disruptive tactics of Mr. Boyle are such that the election procedures in that county could not proceed in an orderly manner. The record in that case indicates that his actions are such as would lead to a lack of confidence by the public in their election officials.
II
In case No. 74-347 (Columbiana County) there appears to be a definite conflict of interest between the offices held by Mr. Gosney as a salaried employee to a congressman and as a member of the board of elections. Conflicts of interest *166might well arise which could affect the candidacy of Mr. Gosney’s employer in such areas as validity of a declaration of candidacy, petitions of candidacy, qualifications of electors, selection of booth officials, designation of precinct boundaries, validity of voted ballots, and rotation of candidate names on a ballot in both primary and general elections. (See R. C. 3501.11, 3501.18 and 3505.03.)
The election law of Ohio does not provide that a board member may disqualify himself from acting upon any matter presented to him. No provision is made to designate a substitute to act for such board member in the event of self-disqualification. If a question should arise as to a member disqualifying himself because of other interests which could influence his judgment as a board member, there would be only three votes cast upon the issue. Thus the protestant could not have the issue determined by the Secretary of State as in the event of a tie vote. (See R. C. 3501.11.)1
Members of boards of elections in performing their official duties act in a quasi-judicial capacity. Government in a democracy is postulated upon the confidence the people have in all persons serving them in an official capacity, particularly in the conduct of our elections wherein our citizens express their views as to candidates, issues, constitutional proposals, etc.
Based upon the record in case No. 74-147 it appears that Mr. Gosney as a paid employee of a publicly elected official cannot hold the office of a member of a board of elections, because there are too many instances where a conflict of interest could arise, affecting both his employer and his employer’s political opponent in an election matter that would be manifestly unfair to all concerned, including the voting public.
I concur in the judgment of the majority in both cases.

R. C. 3501.15 prohibits election officials from being candidates for public office, except for those offices enumerated therein.